DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
Allowable Subject Matter
Claims 2, 4, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 4, the prior art failed to disclose or reasonably suggest the claimed display device particularly characterized by a pixel electrode over and electrically connected to the first transistor through a contact hole of a first insulating layer; and a second pixel adjacent to the first pixel, the second pixel electrically connected to a second scan line, wherein no conductive layer is provided under the signal line in a region between the first scan line and the second scan line, wherein the signal line comprises: a first metal layer comprising any one of titanium, molybdenum, and tungsten; and a second metal layer over the first metal layer, the second metal layer comprising copper, wherein the signal line comprises a first convex at a first intersection where the signal line and the first scan line intersect and a second convex at a second intersection where the signal line and the second scan line intersect, and wherein the signal line is substantially entirely flat in a region between the first convex and the second convex.
Regarding claims 6 and 8, the prior art failed to disclose or reasonably suggest the claimed display device particularly characterized by a pixel electrode over and electrically connected to the first transistor through a contact hole of a first insulating layer; and a second pixel adjacent to the first pixel, the second pixel electrically connected to the signal line and a second scan line, wherein no conductive layer is provided under the signal line in a region between the first scan line and the second scan line, wherein the signal line comprises: a first metal layer comprising any one of titanium, molybdenum, and tungsten; and a second metal layer over the first metal layer, the second metal layer comprising aluminum, wherein the signal line comprises a first convex at a first intersection where the signal line and the first scan line intersect and a second convex at a second intersection where the signal line and the second scan line intersect, and wherein the signal line is substantially entirely flat in a region between the first convex and the second convex.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.